                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Joel Marvin Munt,                                     Case No. 19-cv-1560 (WMW/BRT)

                            Plaintiff,
                                                 ORDER ADOPTING REPORT AND
       v.                                            RECOMMENDATION

Paul Schnell, David Reishus, Sherlinda
Wheeler, Jeff White, Jeanne Michels, Sue
Farmer, and Glenn D. Lisowy,

                            Defendants.


      This matter is before the Court on the January 23, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Becky R. Thorson. (Dkt. 53.)

The R&R recommends denying Plaintiff Joel Marvin Munt’s motion for a temporary

restraining order (TRO). Munt filed timely objections to the R&R and Defendants

responded. For the reasons addressed below, the Court overrules Munt’s objections and

adopts the R&R.

      A district court reviews de novo any portion of an R&R to which timely objections

are filed. 28 U.S.C § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3); LR 72(b)(3); United States v.

Lothridge, 324 F.3d 599, 600 (8th Cir. 2003). The Court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). Any objections to the R&R must specify the nature of the

objection and the grounds for doing so. Montgomery v. Compass Airlines, LLC, 98 F. Supp.

3d 1012, 1017 (D. Minn. 2015). Any objection that merely repeats arguments that were
presented to and considered by a magistrate judge is not reviewed de novo, but rather is

reviewed for clear error. Id. In this instance, Munt’s objections are not specific to the

relevant Dataphase factors,1 nor does he offer any factual or legal basis for his objections.

Accordingly, this Court reviews the R&R for clear error. Having carefully performed this

review, the Court finds no clear error. For this reason, the Court overrules Munt’s

objections and adopts the R&R.

                                         ORDER

       Based on the R&R, the foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

       1.     Plaintiff Joel Marvin Munt’s objections to the January 23, 2020 R&R,

(Dkt. 56), are OVERRULED.

       2.     The January 23, 2020 R&R, (Dkt. 53), is ADOPTED.

       3.     Plaintiff Joel Marvin Munt’s motion for a temporary restraining order,

(Dkt. 17), is DENIED.



Dated: April 2, 2020                                     s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




1
       See Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981).


                                             2
